Citation Nr: 0113956	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  91-44 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for psoriasis, to 
include psoriatic arthritis.  

2.  Entitlement to service connection for a left shoulder 
disorder, other than psoriatic arthritis.  

3.  Entitlement to service connection for a left wrist 
disorder, other than psoriatic arthritis.  

4.  Entitlement to service connection for a low back 
disorder, other than psoriatic arthritis.  

5.  Entitlement to service connection for a right elbow 
disorder, other than psoriatic arthritis.  

6.  Entitlement to an increased initial evaluation for a 
right knee disability, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran, who is the appellant in this claim, served on 
active duty for over twenty years, and retired from service 
in September 1975.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.

In September 1992, June 1995 and again in June 1997, this 
claim was remanded to the RO for additional development.  The 
case has been returned to the Board and is ready for further 
review.  

Originally, the veteran's claim concerned the issues of 
entitlement to service connection for psoriasis, to include 
psoriatic arthritis and entitlement to an increased 
evaluation for a right knee disability, currently evaluated 
as 10 percent disabling.  In a March 2001 letter to the 
Board, the veteran indicated in a letter that was received by 
the Board in April 2001, after his claim had been certified 
to the Board, that he was seeking service connection for a 
left shoulder, left wrist, lower back and right elbow 
disability, individually, and that he was not seeking service 
connection for psoriatic arthritis.  He also informed the 
Board that he was not seeking an increased evaluation for his 
service-connected right knee disability.  



FINDINGS OF FACT

1.  The veteran's appeal was received at the Board in 
February 2001.  

2.  In April 2001, the Board received a March 2001 written 
statement from the veteran requesting that his appeal on the 
issues of entitlement to service connection for psoriatic 
arthritis and for an increased initial evaluation for a right 
knee disability be withdrawn.


CONCLUSIONS OF LAW

1.  A justiciable issue involving service connection for 
psoriasis, including psoriatic arthritis, is not currently 
before the Board. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.204 (2000).

2.  A justiciable issue involving an increased initial 
evaluation for a right knee disability is not currently 
before the Board. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
20.204 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appellant may withdraw his appeal in writing at any time 
before the Board promulgates a final decision. 38 C.F.R. § 
20.204 (2000).  When an appellant does so, the withdrawal 
effectively creates a situation where there is a failure to 
allege error of fact or law.  Consequently, in such an 
instance, the Board does not have jurisdiction to review an 
appeal.  A dismissal is appropriate in such a case. § 38 
U.S.C.A. § 7105(d) (West 1991).  

The veteran submitted a claim of entitlement to service 
connection for a right knee disability in January 1989.  He 
also claimed service connection for arthritis of the wrists 
and hands.  In December 1989, the RO granted service 
connection for a right knee disability, and a 10 percent 
evaluation was assigned.  The RO also denied service 
connection for psoriatic arthritis, multiple joints.  The 
veteran disagreed with those determinations, and a Statement 
of the Case was issued in January 1991.  The veteran 
submitted a Substantive Appeal in March 1991.   The appeal 
was certified to the Board in February 2001.  In April 2001, 
the Board received a written statement from the veteran 
requesting that his appeal on these issues be withdrawn.  

Under the provisions of 38 C.F.R. § 20.204(b) and (c), a 
substantive appeal may be withdrawn in writing by the 
appellant, or in certain circumstances by the appellant's 
representative, at any time before the Board promulgates a 
decision. As the veteran's above noted request to withdraw 
his appeal complies with 38 C.F.R. § 20.204(b) and (c), his 
appeal on these issues is not properly before the Board and 
must therefore be dismissed. 38 U.S.C.A. § 7105.  


ORDER

The appeal of the claim of entitlement to service connection 
for psoriasis, including psoriatic arthritis is dismissed.  

The appeal of the claim for an increased initial evaluation 
for a right knee disability is dismissed.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran's service medical records show that he was 
treated for complaints of pain in the left wrist, left 
shoulder, low back, and right elbow.  There is no finding of 
arthritis.  Outpatient treatment records from the United 
States Navel Academy show that in April 1986, the veteran 
reported having arthritis of the knees and hands.  Arthritis 
was diagnosed.  In April 1987 degenerative joint disease was 
diagnosed, after the veteran reported having degenerative 
joint disease of the left hand and right knee.  The veteran 
was examined by a non-VA examiner in September 1989 for pain 
and swelling of both hands, shoulders and ankles for the last 
ten years.  Examination showed synovitis and limitation of 
motion of the thumbs and fingers, as well as synovitis of the 
left ankle.  The diagnosis was psoriatic arthritis.  Medical 
records show treatment into 1991.  On VA examination in 
September 1993, the examiner diagnosed psoriatic arthritis.  
In a September 1993 radiologic report, it was noted that 
arthrosical lesions at the first level of the metacarpal-
phalangeal joint were compatible with a diagnosis of 
psoriatic arthritis.  The veteran was examined by VA in 
December 1995.  Examination of the left shoulder showed 
elevation to slightly above 90 degrees.  The veteran reported 
having constant pain with frequent exacerbations.  It was 
noted that X-ray findings were compatible with degenerative 
changes (arthrosis) of the joint.  The left wrist was noted 
to be deformed and inflamed.  All movements were limited.  It 
was noted that X-rays showed degenerative changes of the 
surface of the ulnar bone.  The examiner stated that he could 
not affirm that the veteran's orthopedic condition was 
clearly related to a skin problem as the veteran had been 
told on one occasion.  The veteran was examined for 
disability evaluation in September 1997.  He complained of 
left wrist, left shoulder, right elbow, right knee and lower 
back discomforts.  He stated that due to a skin lesion on his 
lower abdominal wall, he was given a diagnosis of psoriasis, 
and the joint complaints were associated with this.  It was 
opined that the examination along with the X-ray findings did 
not support the previous diagnosis of psoriatic arthritis.  

The RO has not requested a VA examination to include an 
opinion concerning the etiology of the veteran's current 
joint complaints.  Additionally, the veteran has indicated in 
his March 2001 statement that he was not seeking service 
connection for psoriatic arthritis; however he also indicated 
that he had confused the issue by claiming "arthritis".  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The veteran should be afforded the 
opportunity to forward any information 
regarding treatment of his disabilities 
since service.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to be 
performed by the appropriate specialist.  
The claims file and a copy of this remand 
must be made available to the examiner in 
conjunction with the examination, and the 
examiner should indicate that these have 
been reviewed.  All indicated tests and 
studies, including X-rays, must be 
conducted.  The examiner must evaluate 
the veteran's left shoulder, left wrist, 
right elbow, and low back complaints.  
The examiner should offer an opinion as 
to the etiology of all diagnosed 
disorders, including whether it is at 
least as likely as not that any currently 
diagnosed disability is related to 
service.  A complete rationale must be 
provided for all opinions.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Then, the RO should readjudicate the 
issues on appeal.  The RO should consider 
any joint disability diagnosed, to 
include arthritis, with the exception of 
psoriatic arthritis, unless specifically 
informed by the veteran that he did not 
wish service connection for any form of 
arthritis.  If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative, and 
they should be afforded an appropriate 
opportunity to respond.  



If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  


The appellant has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.	

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

